Citation Nr: 0835616	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran limited the issues on appeal in his February 2004 
substantive appeal.  In July 2008, the veteran withdrew the 
issue of service connection for bilateral hearing loss.  
38 C.F.R. § 20.204 (2007).  For that reason, the issues 
currently for appellate consideration are limited to those on 
the title page.  


FINDINGS OF FACT

1.  A current left knee disorder has not been medically 
demonstrated.  

2.  The veteran did not sustain any back or neck injuries in 
service, to which any current disability may be reasonably 
related.  

3.  The veteran did not sustain a concussion in service, and 
tinnitus has not been medically linked to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for service connection for a neck disorder 
have not been met.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The notice should be 
provided to a claimant before the initial RO decision on a 
claim.  

By letter dated in November 2002, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
organic diseases of the nervous system, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  The veteran's service 
enlistment examination in June 1976 found his spine, other 
musculoskeletal system, lower extremities, neck and ears were 
normal.  At service entrance examination, three weeks later 
no additional abnormalities other than pes planus were noted.  
On his Report of Medical History in June 1976 the veteran 
denied any history of recurrent back pain, swollen or painful 
joints, frequent or severe headaches, head injury, and a 
trick or locked knee.  

In August 1976, the veteran acknowledged being issued hearing 
protection.  

Service medical records dated in September 1976 indicate the 
veteran complained of pain and numbness of the left knee.  
Examination revealed some edema inside the left patella.  
Tenderness was exhibited when the knee was rotated outwards.  
The veteran denied any injury to the left knee.  The 
assessment was left knee sprain of unknown etiology.  A 
second examination report dated on the same day noted the 
veteran had pain in the left knee for three days.  He had 
injured the knee and it had just started getting tight three 
days before.  Examination revealed the veteran had full range 
of motion and the knee was within normal limits, but there 
was a little effusion.  There was fluid in the left knee.  
The veteran was given a wrap, crutches and ordered to 
quarters.  Two weeks later the veteran was followed up for 
his left knee pain.  There was a little fluid on his left 
knee, but no effusion or inflammation.  The assessment was 
knee injury.  

On December 6, 1979 the veteran was struck by a car.  He was 
examined and stated he had no complaints.  He had full range 
of motion of all joints.  The impression was he had sustained 
no significant injury.  He was advised to return as needed 
and instructed as to signs of head injury.  

The veteran was examined for separation, on April 1, 1980.  
No abnormalities of the neck, musculoskeletal system, spine, 
ears or lower extremities were found.  On his Report of 
Medical History the veteran denied having a history of 
recurrent back pain, swollen or painful joints or ear 
trouble.  He checked having a history of a trick or locked 
knee.  

Service medical records indicate that on April 3, 1980 the 
veteran sustained a laceration on his chin in a tracked 
vehicle accident.  It was three quarters of an inch long and 
one eighth of an inch deep.  After steri-stips failed to stop 
the bleeding, the laceration was sutured.  His stitches were 
removed seven days later.  

On April 24, 1980, the veteran was referred for an orthopedic 
evaluation of the left knee problem he had reported at his 
separation examination.  He indicated there had been several 
episodes of swelling of the knee.  Examination of the knee, 
indicated it was stable, McMurray's sign was negative.  The 
assessment was deferred for an orthopedic evaluation, 
although there is no record one was accomplished.  

The veteran was separated from the service in June 1980.  The 
veteran reported he was treated at the Birmingham VA Medical 
Center between 1980 and 1990.  The VA Medical Center 
responded to the RO's request for the veteran's treatment 
records and forwarded records dated in December 1985, that 
showed the veteran complained of pain that radiated from the 
base of his skull down his spine, after being in an 
automobile accident in service.  After examining the veteran, 
a cervical spine series was ordered and the diagnosis was 
rule out radiculopathy.  X-rays of the cervical spine, 
however, were normal.  In May 1986, the veteran was seen in 
the neurology clinic for vague symptoms.  The veteran stated 
he had been in a motor vehicle accident and had a neck 
injury.  After examining the veteran the neurology examiner 
noted it was a normal examination.  He concluded the veteran 
had post traumatic arthralgias.  

The veteran filed his claims for service connection in 
October 2002.  The RO arranged for the veteran to be examined 
by VA.  An audiological evaluation was conducted in December 
2002.  The audiologist found the veteran's hearing acuity was 
normal, bilaterally.  The VA audiologist noted that as the 
veteran's hearing acuity was normal, it was not likely that 
his tinnitus was related to hearing loss.  It was the 
audiologist opinion that it could possibly be related to the 
incident where his head struck the ground after being hit by 
a car.   

A VA general medical examination was also conducted in 
October 2002.  The veteran stated he had pain and stiffness 
in his neck and back since 1980.  He also stated he was 
struck in the back of the left knee when he was hit by an 
automobile.  He reported being told he might have a cracked 
vertebra at that time.  He had some tingling sensations in 
his left arm, but no radicular symptoms from his cervical 
vertebrae.  The veteran also reported being involved in an 
accident while riding in an armored personnel carrier and 
lacerated his chin.  He had no significant residuals from 
that accident.  He reported he had headaches, usually located 
in the posterior skull and back.  He thought they were 
related to stress.  He claimed his knee was injured when he 
was struck by an automobile on September 3, 1976.   

Examination revealed he had normal range of motion of his 
neck.  There was no cervical muscular tenderness.  He 
exhibited full range of motion of his left knee. McMurray's 
and Lachman's tests were negative.  Neurological evaluation 
was negative.  X-rays confirmed an old fracture of the left 
knee.  In his diagnoses the VA examiner included arthralgias 
of the knees with no evidence of any degenerative disc 
disease or degenerative joint disease.  Degenerative joint 
disease of the cervical spine was confirmed by X-rays.  Also, 
diagnosed were minimal tension headaches and a scar on the 
chin of no significance.  

The RO requested the audiologist review the service records 
and render and opinion.  In April 2005 the VA audiologist 
again stated the veteran's hearing acuity was normal and 
concluded the tinnitus was not related to hearing loss.  The 
audiologist recommended that the veteran be seen by an ear, 
nose and throat physician to determine if his tinnitus was 
related to a concussion.  

The RO requested another review of the veteran's service 
records and an opinion from a VA audiologist.  After 
reviewing the claims folder the following opinion and 
rationale were recorded:  "The veteran's tinnitus is less 
likely as not caused by or the result of the accident he 
incurred during his military service or gun fire exposure 
during his military service."  As to his rationale:  

Head trauma or gun fire exposure can result in 
tinnitus.  However, there is no documentation of 
tinnitus in his [service medical records.]  There 
is no documentation in his [claims folder] as to 
when his symptoms began except that he filed a 
claim for tinnitus 22 years after his discharge.  
It would be more typical to develop tinnitus 
shortly after or at the time of his injury or noise 
exposure rather than 2 decades later.  Because of 
the length of time between his complaints of 
tinnitus and his discharge from service, I feel his 
tinnitus is not related to his injury or gun fire 
during his military service.  

In July 2007, the veteran submitted a letter from his private 
physician, who is a specialist in internal medicine.  It 
reads as follows:

The above named is my patient.  He has asked me to 
review his military medical records and to write in 
his behalf.  He is a 50 year old black man.  He 
enlisted June 1976 and was discharged July 1980.  I 
have been attending to him since 1/29/2003 for 
chronic neck pain and left knee pain.  His military 
records reveal that he had a MVA on 12/6/1979.  He 
also had a track accident on 4/3/1980.  He stated 
that his symptoms started after his military 
accident and has progressed since then.  There is a 
50% chance that his symptoms are related to the 
above incident.  

The veterans private internist forwarded his records of 
treatment of the veteran to VA.  They included the following:  
In January 2003, the veteran was seen with complaints of neck 
and back pain.  The veteran reported being in a motor vehicle 
accident in 1979 or 1980.  The assessment was the veteran had 
arthralgias and neck pain.  In February 2003, the veteran 
complained of pain and twitching in his back.  April 2003 
records indicate the veteran had neck, back and right 
shoulder pain.  X-rays of the cervical spine demonstrated the 
veteran had chronic degenerative changes at 5-6 and to a 
limited degree at adjacent levels.  X-rays of the low back 
revealed degenerative changes in the lower lumbar spine.  May 
2003 treatment records include diagnosis of degenerative 
joint disease.  In September 2004, the veteran again sought 
treatment for neck pain, which was assessed as due to 
degenerative joint disease.  

The veteran was afforded a VA joint examination in January 
2008.  The VA examiner indicated in his report that he had 
questioned the veteran extensively concerning his stated 
history of "neck pain."  The veteran was very vague about 
any neck pain.  He did not give any direct answers concerning 
when the pain might have started after the accident and in 
fact, from what the examiner could discern, he did not have 
pain in his neck until well after he was discharged from the 
military service.  He said he had a little stiffness in his 
neck at times until much later and then he noted pain that 
sounded like trapezius muscle pain extending from the left 
shoulder up to the base of the skull.  The veteran did notice 
the appearance of some stiffness in general soon after the 
accident and later noted some stiffness in his neck which he 
would have from time to time for various reasons.  The VA 
examiner concluded the veteran simply did not give a clear 
cut history of neck pain following the accident.  The veteran 
reported that in the past two to three years he had noted 
some combination of pain and stiffness in his neck.  He was 
seen by a pain management doctor who currently prescribed 
medication.  He stated the primary blow was to the back of 
his left knee, where the bumper of the car struck him.  The 
examiner noted there was no mention of any knee signs or 
findings in initial service records following the accident.  
But noted the veteran reported he had constant knee pain 
since that time.  The veteran said he had never been free of 
pain even for a minute since the time of that accident.  
However the VA physician observed that it did not appear to 
affect either his employment or his activities of daily 
living.  The veteran had had various jobs over the years, but 
was currently employed at the Anniston Army Depot chemical 
detox plant.  

During the examination the veteran was able to get in and out 
of the chair quickly and easily and to get on and off the 
examining table with ease.  He was able to stand on either 
foot and to remove his pants with little or no difficulty.  

Examination of the cervical spine showed the veteran had pain 
at the extreme ranges of motion.  Motor and sensory function 
in the upper extremities was entirely normal.  

Examination of the left knee demonstrated the veteran had 
from 0-130 degrees range of motion.  There was a 1.5 
centimeter healed surgical scar over the prepatellar area of 
the knee.  The veteran stated he had a small mass removed 
several years after his motor vehicle accident.  There was no 
effusion.  Ligaments were stable and intact.  McMurray's was 
not positive.  The examination of the left knee revealed it 
was entirely normal.  

The VA examiner diagnosed cervical neck sprain and a sprained 
left knee.  He wrote following opinion.  

There is nothing in [the veteran's] c-file that 
would support the [motor vehicle accident] as a 
source of his present day complaints of pain in his 
neck or knee.  Although the present day file shows 
a deformity of the left femur he did not give any 
history of the subsequent injury.  The initial 
clinic report said he had no significant injury to 
the left lower extremity.  Therefore, based on 
these findings it is my opinion that it is least 
likely as not that these injuries occurred during 
military service.  

X-rays were ordered.  These revealed part of an 
intramedullary nail, within the mid and distal left femur and 
distal screws remained in place.  Old fracture deformity 
involving the left femoral shaft was noted on the X-ray 
report.  The joint spaces in the knee were preserved.  No 
acute fractures were noted.  X-rays of the cervical spine 
revealed moderate degenerative changes of the cervical spine.  

The RO requested clarification of the opinion in February 
2008.  The VA examiner stated that he was sorry for being 
confusing, he "meant to say that it is less likely as not 
that the motor vehicle accident is the cause of current neck 
and knee problems."  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in Washington, D.C. in July 
2008.  The veteran described the motor vehicle accident in 
service as effecting the knee, hip and back and that he lost 
consciousness.  The veteran also testified he went to the VA 
hospital when he first had a complication, (in 1985); that he 
did not know when the tinnitus started (T-7); and has ringing 
in his ears every once in a while.  (T-8).  When asked if he 
had problems with his lumbar spine, neck and knee since the 
accident, the veteran said yes.  (T-9).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Left Knee

In reviewing the claims folder, the Board notes many 
inconsistencies, poor drafting of medical opinions, and 
incomplete statements as to the veteran's medical history.  
The Board has reached the conclusion that while the veteran 
had a left knee injury in service in September 1976, he does 
not now have any current pathology of the left knee.  While 
the VA examination report of January 2008 includes diagnosis 
of left knee sprain, the VA examiner clearly reported no 
findings of any abnormality and in the body of his 
examination report stated the examination of the left knee 
was entirely normal.  The X-rays of the knee did not reveal 
any current disorder of the knee, although they clearly 
demonstrate the veteran has residuals of an old fracture of 
his left femur.  The X-ray findings indicate the veteran had 
a serious injury to the left lower extremity which he did not 
report in his many recitations of his medical history, to VA 
examiners, his private physician, and to the undersigned.  

The evidence of the fractured femur, clearly demonstrates the 
veteran sustained some sort of serious trauma to the left leg 
after his separation from the service.  At service entrance 
and separation the veteran denied any history of broken 
bones.  It is difficult for the Board to imagine the veteran 
could have completed four years of active service if the 
injury had predated service and incredible to assume it could 
have occurred in service and the veteran would have reported 
having "no complaints" as he did after the motor vehicle 
accident in December 1979.  

After reading the veteran's service medical records it is 
clear, he was treated for swelling of his left knee in 
September 1976, prior to the motor vehicle accident in 
December 1979, and the incident in which he cut his chin in 
April 1980.  The September 1976 record is the only service 
record that indicates any "current" findings of left knee 
pathology.  When the veteran was examined for separation in 
April 1980 no abnormality of the left knee was noted.  The 
veteran's lower extremities were noted to be normal.  Only 
because the veteran reported having chronic left knee 
problems on his Report of Medical History was an orthopedic 
evaluation requested.  No current findings were reported in 
the request for an orthopedic consultation, only that the 
veteran reported having episodes of swelling.  

Significantly, in December 1985 when the veteran first sought 
treatment for his pain which he attributed to the auto 
accident in the Army, he did not mention his left knee.  The 
May 1986 VA treatment record also makes no mention of the 
left knee.  In fact it is not until July 2007 that his 
records from the private internist mention the knee.  That 
entry appears in the section of the report labeled 
complaints.  The veteran saw his physician on that occasion 
with his records in hand asking for a medical opinion as to 
the relationship between the motor vehicle accident in 
service and his claimed knee and joint pains.  The July 2007 
letter is the result.  Notably while his physician wrote a 
positive letter he did not point to any specific record, or 
indicate what records he had reviewed.  His opinion consists 
of one sentence.  He did not mention that the actual 
treatment for the left knee in service occurred not in 
conjunction with the motor vehicle accident or subsequent to 
the accident, but prior to its occurrence.  Clearly the 
opinion of the private internist is erroneous.  

The Board has considered requesting another examination to 
attempt to clarify the question of whether there is a current 
diagnosis of a left knee disorder, but there is nothing in 
the record which demonstrated the veteran has anything other 
than an old fracture of the left femur.  X-rays did not 
reveal any degenerative joint disease of the left knee.  
There are no records of treatment for the left knee other 
than the cursory mention in July 2007.  It does not include 
any specific diagnosis of the left knee, only the notation 
"DJD", a general assessment of degenerative joint disease 
which is not even qualified as to which joints are affected.  
That assessment is not supported by the later January 2008 VA 
X-rays of the left knee which did not show any degenerative 
changes of the left knee joint, only the old fracture of the 
femur.  

As the evidence does not support a current diagnosis of a 
left knee disorder, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Neck and Back Disorder

The claims folder includes a current diagnosis of a neck and 
back disorder.  While the veteran is competent to describe 
his symptoms of neck and back pain, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   Competent medical evidence is 
required to address that question.  The veteran's private 
physician has attributed his current degenerative changes in 
the cervical spine to his motor vehicle accident or track 
accident in service.  The VA physician in February 2008 
concluded there was no link to service.  

The Board has placed greater weight on the opinion of the VA 
physician.  In his report he carefully set out the findings 
in the service medical record, recorded his efforts to elicit 
a complete medical history from the veteran and then reviewed 
the veteran's medical history.  His conclusion was the lack 
documentation of any complaints of neck pain until 1985 was 
not consistent with the veteran having the onset of neck pain 
in service.  The motor vehicle accident occurred some seven 
months before the veteran was separated from the service, the 
veteran was advised to return if necessary.  There is no 
indication he ever sought additional treatment.  As to the 
tracked vehicle accident, the veteran failed to mention any 
neck or back pain.  He also did not mention neck or back pain 
on his Report of Medical History at separation.  The Board 
has concluded the VA physician's opinion based on the medical 
record is of great probative value.  The veteran's private 
physician did not report any findings either in the service 
medical records or the veteran's post service medical records 
that would support his opinion.  

There is no X-ray evidence of arthritis either during service 
or during the initial post service year.  Significantly, the 
December 2002 VA examination report indicates that X-rays of 
the cervical spine showed degenerative joint disease.  It is 
not until April 2003 and May 2003 that degenerative changes 
were seen in the lumbar spine.  

The Board has noted that neither the VA or private physician 
has addressed the etiology of the degenerative changes in the 
lumbar spine.  As the service records do not include any 
references to the back in service or for many years 
thereafter, the Board has concluded that asking for an 
additional medical opinion is not required.  38 C.F.R. 
§ 3.159 (2007).  The X-ray evidence of degenerative changes 
appears more than twenty years after the veteran's separation 
from the service in 1980.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service when considering a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330 
(2000).  The veteran's complaints in 1985 were centered 
around neck and did not include any specific reference to the 
low back.  

The Board has concluded that the veteran's current 
degenerative changes in the cervical and lumbar spine first 
documented more than twenty years after service, are not 
related to any incident in service.  For that reason, service 
connection for disorders of the cervical and lumbar spine is 
not warranted.  

Tinnitus.  

The veteran has testified he has ringing in his ears off and 
on which he says started in service after his motor vehicle 
accident.  As was explained above the veteran is competent to 
report his symptoms of tinnitus.  He is not however competent 
to attribute them to a specific cause.  38 C.F.R. § 3.159 
(2007).  For that reason, the RO sought opinions from VA 
audiologists.  

They all agreed the tinnitus was not related to noise 
exposure, including gunfire in service, as the veteran had 
normal hearing in service and on current audiological 
evaluations.  One examiner suggested that an evaluation by a 
physician should be conducted.  The basis for the suggestion 
was an erroneous assumption the veteran sustained a 
concussion in service.  There is nothing in the service 
medical records which would indicate the veteran sustained 
anything other than a laceration to his chin.  While he was 
indeed hit by a car, and injured in a tracked vehicle 
accident, on neither occasion is there any record which 
documents the veteran had a concussion.  There is no 
contemporaneous account of loss of consciousness on either 
occasion.  The veteran was advised of the symptoms of head 
injury, but none of those symptoms were reported by the 
veteran in service.  The veteran's current assertion that he 
sustained a head injury in service, other than the 
laceration, is inconsistent with his denial of history of a 
head injury at separation.  As the evidence does not indicate 
there was a head injury, specifically a concussion sustained 
in service, there is no basis for requesting an opinion as to 
any causal relationship between the veteran's tinnitus and a 
concussion.  

As the competent medical evidence of record does not link the 
current tinnitus with service or any incident in service, 
service connection is not warranted.  


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


